PER CURIAM: Donna Lee Elm, appointed counsel for Deandrick Bacon in this appeal of the revocation of his supervised release and resulting sentence, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Bacon’s revocation of supervised release and sentence are AFFIRMED.